Citation Nr: 1536702	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for a bipolar disorder with an anxiety disorder not otherwise specified and alcohol abuse, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active military service from October 1977 to January 1983.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan. 


FINDING OF FACT

The appellant contacted the VA via a facsimile letter in July 2015, prior to the Board issuing a determination on the appellant's claim, and indicated that he was satisfied with VA's determination on his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased evaluation for a bipolar disorder with an anxiety disorder not otherwise specified and alcohol abuse, currently evaluated as 70 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2014).  Withdrawal may be made by the veteran or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a) (2014).

On a VA Form 9 received in August 2013, the Veteran's representative indicated that the Veteran was seeking a total rating for his service-connected psychiatric disability or, in the alternative, a total disability rating based on individual unemployability (TDIU).  In a January 2014 rating action, the RO granted entitlement to a TDIU.  In an August 2014 correspondence, VA requested that the Veteran indicate whether the award of a TDIU satisfied his appeal.  The Veteran did not respond directly to that correspondence, and in July 2015 he was notified that his appeal was being certified to the Board.  Later in July 2015, the Veteran contacted the VA via a facsimile, prior to the Board issuing a determination on the appellant's claim, and indicated that he did not understand the July 2015 letter, as his appeal had been approved.  The Board finds that the Veteran's July 2015 correspondence, as it indicates that he considers his appeal to have been resolved, constitutes a withdrawal of his appeal of entitlement to an increased rating for psychiatric disability.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed. 


ORDER

The issue of entitlement to an increased evaluation for a bipolar disorder with an anxiety disorder not otherwise specified and alcohol abuse, currently evaluated as 70 percent, is dismissed.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


